Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claim 18 has been amended to rectify an antecedent basis issue as follows:
Regarding Claim 18, line 6, the existing language:
“linking an inner section of each of plurality of horizontal vanes together using a shared”
Has been amended to:
-- linking an inner section of each of the plurality of horizontal vanes together using a shared -- 
Allowable Subject Matter
Claims 1, 10, and 18 and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an assembly as recited in Claim 1 specifically:
the structural and operative relationship between the housing, the at least two vanes, and the shared linking member pivotably connected to the inner pivot pin of each of the inner sections of the at least two vanes, wherein at least one of the inner pivot pins is disposed within a grommet, wherein the grommet comprises a plurality of radially protruding members.
The art of record fails to render obvious the claimed combination of an assembly as recited in Claim 10 specifically:
the structural and operative relationship between the air register, the at least two horizontal vanes,  and the shared linking member pivotably connected to the inner pivot pin of each of the inner sections of the at least two horizontal vanes, wherein at least one of the inner pivot pins is disposed within an annular grommet, wherein the grommet comprises a plurality of radially protruding members.
The art of record fails to render obvious the claimed combination of a method as recited in Claim 18 specifically:
the structural and operative relationship between assembling the air register by pivotably connecting the plurality of horizontal vanes to the air register housing, linking the inner section of each of the plurality of horizontal vanes together using the shared linking member, and contacting circumferentially spaced apart section of the annular grommet by the cylindrical sidewall of the cavity while providing circumferential gaps between the spaced apart sections that are not in contact with the cylindrical sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 06/07/2022, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
07/24/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762